Citation Nr: 0017081	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed bilateral pes 
planus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1972 to January 
1978 with a subsequent period of service in the Reserve.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the RO.  



FINDING OF FACT

The veteran's claim of service connection for pes planus is 
plausible and capable of substantiation.  



CONCLUSION OF LAW

The claim of service connection for bilateral pes planus is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active duty, or for aggravation 
of a pre-existing injury suffered, or disease contracted in 
the line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A careful review of the service medical records shows that 
the entrance examination in January 1972 noted that the 
veteran had pes planus.  In addition, the Report of Medical 
History completed by the veteran at that time indicated that 
he had been previously rejected from military service due to 
flat feet in April 1966.  During service, the veteran 
complained of bilateral foot pain in October 1976 following 
extensive running.  The veteran was thereafter issued arch 
supports.  

During service in the Reserve, the veteran was afforded 
various periodic examinations.  During a periodic physical 
examination in October 1982, the veteran was noted to have 
1st degree pes planus.  Another periodic physical examination 
in April 1987 noted findings of pes planus, moderate with no 
symptoms.  Finally, periodic examination in August 1991 
indicated that he had pes planus, moderate, asymptomatic.  

The post-service evidence of record includes a May 1998 
medical opinion from one of a private treating physicians 
indicating that the veteran had severe pes planus valgus, 
flat feet and plantar fasciitis.  The doctor indicated that 
the veteran needed an magnetic resonance imaging to evaluate 
for tarsal condition.  The doctor also related that the 
veteran needed UCBL and custom-made orthotics.  

Private treatment records show that the veteran was treated 
for pes planus in May 1998.  

On review, the medical evidence shows diagnoses of bilateral 
pes planus that existed prior to active service.  The Board 
notes that the veteran did receive medical attention for 
complaints of flat feet during service.  The veteran 
apparently complained of increased severity of pes planus 
during service.  As such, the Board finds that the veteran's 
claim of service connection for pes planus is plausible and 
capable of substantiation.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  

Given that the veteran has presented a well-grounded claim, 
the Board finds that the RO must undertake further action to 
assist the veteran in order to fully develop these matters 
for appellate review.  



ORDER

As a well-grounded claim of service connection for pes planus 
has been presented, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claim well grounded.  However, further 
clarification is needed prior to an assessment of the claim 
on the merits.  Specifically, the Board finds that any 
additional outpatient treatment records regarding the issue 
not already of record should be obtained and associated with 
the claims file.

Specifically, the veteran has indicated that he was scheduled 
to receive additional treatment for his pes planus in June 
1998.  No records referable to this treatment are contained 
in the claims file.  

In addition, the Board finds that the veteran should be 
afforded a VA orthopedic examination to determine the current 
nature and likely etiology of the claimed bilateral pes 
planus.  The examiner should specifically opine as to the 
likelihood that the pre-existing pes planus increased in 
severity beyond natural progress as a result of active 
military service.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available VA and private 
medical records concerning treatment of 
the veteran for bilateral pes planus 
since service.  Specifically, the RO 
should request all records of recent 
treatment for the bilateral pes planus, 
as indicated by the veteran.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and likely etiology of the 
claimed  bilateral pes planus.  All 
indicated x-rays and laboratory tests 
should be completed.  The examiner should 
elicit from the veteran and record a 
detailed clinical history referable to 
the claimed conditions.  The report of 
examination should include a specific 
diagnosis as to whether the veteran does 
have current symptoms of bilateral pes 
planus.  Based on his/her review of the 
case, the examiner should also opine as 
to the likelihood that the pre-existing 
bilateral pes planus underwent an 
increase in severity beyond natural 
progress in active military service.  The 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, must be made available to the 
examiner for review prior to the 
examination.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claim.  When considering the 
claim on the merits, the RO should weigh 
the probative value of all of the 
evidence of record.  If any action taken 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable law and regulations and 
afforded the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



